 1
 2
 3
 4
 5
 6
 7
                          UNITED STATES DISTRICT COURT
 8
                         CENTRAL DISTRICT OF CALIFORNIA
 9
   CHASE HAMANO, Individually and on)           Case No. 2:19-cv-03788-SVW-AFMx
10 Behalf of All Others Similarly Situated, )
                                            )   CLASS ACTION
11                          Plaintiff,      )
                                            )   STIPULATED ORDER REGARDING
12       vs.                                )   THE PRODUCTION OF
                                            )   ELECTRONICALLY STORED
13 ACTIVISION BLIZZARD, INC., et al., )         INFORMATION
                                            )
14                          Defendants. )
                                            )
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     4844-2829-5080.v2
 1            IT IS HEREBY STIPULATED AND AGREED, by and among Lead Plaintiff
 2 United Association Local Union 393 Defined Benefit Pension Plan and Defined
 3 Contribution Plan (“Lead Plaintiff”), and Defendants Activision Blizzard, Inc.,
 4 Robert A. Kotick, Collister Johnson, and Spencer Neumann (collectively,
 5 “Defendants,” and together with Lead Plaintiff, the “Parties”), by and through their
 6 undersigned counsel, pursuant to Rule 26(c) of the Federal Rules of Civil Procedure
 7 and Rule 502 of the Federal Rules of Evidence, that:
 8 I.         PRESERVATION
 9            Consistent with the Parties’ obligations under Rule 26(f) of the Federal Rules
10 of Civil Procedure, the Parties will meet and confer regarding the scope of
11 preservation, including custodians, data sources, date ranges, and categories of
12 information that have been or should be preserved in connection with this litigation.
13 The Parties will disclose categories or sources of responsive information that they
14 have reason to believe have not been preserved or should not be preserved and will
15 explain with specificity the reasons to support such a belief.
16 II.        IDENTIFICATION OF RESPONSIVE DOCUMENTS
17            The Parties shall meet and confer in an effort to conduct discovery in a
18 comprehensive, efficient and cost-effective manner. Specifically, the Parties will
19 attempt in good faith to come to an agreement on the methods for identifying
20 proportional and responsive information. The Parties will meet and confer regarding
21 any proposed limitations on the scope of discovery, including custodians, custodial
22 and non-custodial sources, date ranges, file types, or any additional proposed method
23 to identify proportional documents for review (e.g., search terms, technology-
24 assisted-review, predictive coding).         The Parties agree that the grounds for
25 objections should be supported by specific information. The Parties will not seek
26 Court intervention without first attempting to resolve any disagreements in good
27 faith, based upon all reasonably available information and shall follow Local Civil
28 Rule 37.2 prior to filing any motion with respect thereto.
                                               -1-
     4844-2829-5080.v2
 1            A.         Sources
 2            The Parties will disclose and discuss the custodial and non-custodial data
 3 sources likely to contain proportional and responsive information. The Parties will
 4 identify and describe any relevant electronic systems and storage locations. The
 5 Parties will also disclose and describe any document retention policies or practices
 6 (e.g., retention schedules or policies, auto-delete functions, routine purging, mailbox
 7 size limits), or other practices likely to impact the existence or accessibility of
 8 responsive documents or electronically stored information. The Parties will identify
 9 and describe sources likely to contain responsive information that a Party asserts
10 should not be searched because such sources are not proportional or are not
11 reasonably accessible and will explain the reasons for such assertions.
12            B.         Identification of Custodians
13            The Parties shall meet and confer to identify all persons who the Parties
14 reasonably believe are likely to contain proportional and responsive documents and
15 other electronically stored information (“ESI”) relating to the allegations and claims
16 in the litigation. The Parties retain the right during the discovery process to request
17 that files from additional custodial or non-custodial sources be searched and meet
18 and confer regarding such a request.
19            C.         Easily Segregable Documents
20            Documents or categories of documents that are easily identifiable and
21 segregable, and do not impose an undue burden on the Party tasked with collecting
22 and reviewing the documents, shall be collected without the use of search terms or
23 other agreed-upon advanced search methodology (e.g., analytics, predictive coding,
24 technology-assisted-review).           The Parties shall meet and confer regarding the
25 categories of documents that will be produced with and without the use of search
26 terms or other advanced search methodology.
27
28
                                                  -2-
     4844-2829-5080.v2
 1            D.         Search Terms and/Technology-Assisted Review
 2            The Parties agree that, in order to accomplish an expedited production
 3 schedule, the Parties may need to utilize search terms and/or predictive
 4 coding/technology-assisted review (“TAR”).
 5            To the extent search terms are used, the Parties shall meet and confer on a list
 6 of proposed search terms, and the responding Party shall provide a search terms hit
 7 report(s) which shall include the number of documents that hit on each term, the
 8 number of unique documents that hit on each term following global de-duplication
 9 (i.e., documents that hit on a particular term and no other term on the list), and the
10 total number of documents that would be returned by using the proposed search term
11 list, including families. If the propounding Party proposes additional search terms
12 or modifications to the existing list of search terms, the Parties shall meet and confer
13 regarding the proposed additional search terms or modifications within three
14 business days of receipt of a search term hit report. If an agreement cannot be
15 reached after meeting and conferring in good faith, the Parties will submit a joint
16 letter-motion, not to exceed six pages, to the Court pursuant to Local Civil Rule 37.2
17 for a pre-motion discovery conference. If the dispute cannot be resolved as a
18 consequence of such conference, the propounding Party may move to compel
19 production of documents in response to the disputed search terms.
20            To the extent that TAR is used, the Parties shall meet and confer regarding a
21 mutually agreeable protocol for the use of such technologies. If a dispute regarding
22 a Party’s use of TAR cannot be resolved after meeting and conferring in good faith,
23 the Parties will submit a joint letter-motion, not to exceed six pages, to the Court
24 pursuant to Local Civil Rule 37.2 for a pre-motion discovery conference. If the
25 dispute cannot be resolved as a consequence of such conference, the Party opposing
26 the use of TAR may file a motion seeking appropriate relief from the Court.
27
28
                                                -3-
     4844-2829-5080.v2
 1 III.       PRODUCTION OF HARD COPY DOCUMENTS – FORMAT
 2            To the extent necessary and feasible, hard copy documents should be scanned
 3 as single-page, Group IV, 300 DPI TIFF images with an .opt image cross-reference
 4 file and a delimited database load file (i.e., .dat). The database load file should
 5 contain the following fields: “BEGNO,” “ENDNO,” “PAGES,” “VOLUME” and
 6 “CUSTODIAN.” The documents should be logically unitized (i.e., distinct
 7 documents shall not be merged into a single record, and single documents shall not
 8 be split into multiple records) and be produced in the order in which they are kept in
 9 the usual course of business. If an original document contains color, and the color is
10 necessary to understand the meaning or content of the document, the - 5 - document
11 will be produced as single-page, 300 DPI JPG images with JPG compression and a
12 high quality setting as to not degrade the original image. Multi-page OCR text for
13 each document should also be provided. The OCR software shall maximize text
14 quality. Settings such as “auto-skewing” and “auto-rotation” should be turned on
15 during the OCR process.
16 IV.        PRODUCTION OF ESI
17            A.         Format
18            The Parties will produce ESI in single-page, black and white, TIFF Group IV,
19 300 DPI TIFF images with the exception of spreadsheet files, presentation files, and
20 audio and video files, which shall be produced in native format. If the receiving
21 Party believes that an original document produced in TIFF format contains color,
22 and that the color is necessary to understand the meaning or content of the document,
23 the receiving Party may request that the document be reproduced as single-page, 300
24 DPI JPG images with JPG compression and a high quality setting as to not degrade
25 the original image.            Notwithstanding the foregoing, the Parties are under no
26 obligation to enhance an image beyond how it was kept in the usual course of
27 business. TIFFs/JPGs will show any and all text and images that would be visible
28 to the reader using the native software that created the document. For example,
                                                 -4-
     4844-2829-5080.v2
 1 TIFFs/JPGs of e-mail messages should include the BCC line where populated. If
 2 the image does not accurately reflect the document as it was kept in the usual course
 3 of business, including all comments, edits, tracking, etc., the Parties agree to meet
 4 and confer in good faith on production format options.
 5            If a document is produced in native format, a single-page Bates stamped
 6 image slip sheet stating the document has been produced in native format should be
 7 provided, with the exception of PowerPoint presentations. Each native file should
 8 be named according to the Bates number it has been assigned and should be linked
 9 directly to its corresponding record in the load file using the NATIVELINK field.
10 To the extent that either Party believes that specific documents or classes of
11 documents, not already identified within this protocol, should be produced in native
12 format, the Parties agree to meet and confer in good faith.
13            B.         De-Duplication
14            Each Party shall remove exact duplicate documents based on MD5 or SHA-1
15 hash values, at the family level. Attachments should not be eliminated as duplicates
16 for purposes of production, unless the parent e-mail and all attachments are also
17 exact duplicates. The Parties agree that an e-mail that includes content in the BCC
18 or other blind copy field shall not be treated as a duplicate of an e-mail that does not
19 include content in those fields, even if all remaining content in the e-mail is identical.
20 Removal of near-duplicate documents is not acceptable; however, the Parties agree
21 that e-mail thread suppression may be used, as reviewing non-inclusive e-mail is
22 needlessly burdensome for the producing Party, so long as each responsive non-
23 privileged e-mail in the thread (both inclusive and non-inclusive) is produced. De-
24 duplication will be done across the entire collection (global de-duplication) and the
25 CUSTODIAN-ALL and FILEPATH-DUP field will list each custodian and file
26 path, respectively, separated by a semicolon, who was a source of that document.
27 Should the produced CUSTODIAN-ALL or FILEPATH-DUP metadata become
28 outdated due to rolling productions, an overlay file providing all the custodians and
                                              -5-
     4844-2829-5080.v2
 1 file paths for the affected documents will be produced prior to substantial completion
 2 of the document production.
 3            C.         Metadata
 4            All ESI will be produced with a delimited, database load file that contains the
 5 metadata fields listed in Table 1, attached hereto. The metadata produced should
 6 have the correct encoding to enable preservation of the documents’ original
 7 language.
 8            For ESI other than e-mail and e-docs that do not conform to the metadata
 9 listed in Table 1, such as text messages, Instant Bloomberg, iMessage, Google Chat,
10 WhatsApp, Yammer, Slack, etc., the Parties will meet and confer as to the
11 appropriate metadata fields to be produced.
12            D.         Embedded Objects
13            Embedded files in e-mail and e-docs shall be produced as attachments to the
14 document that contained the embedded file, with the parent/child relationship
15 preserved. The embedded files will be marked with a “YES” in the load file under
16 the “Is Embedded” metadata field. The Parties agree logos need not be extracted as
17 separate documents as long as they are displayed in the parent document.
18            E.         Attachments
19            The Parties agree that if any part of an e-mail or its attachments is responsive,
20 the entire e-mail and attachments will be produced, except any attachments that are
21 withheld or redacted on the basis of the attorney-client privilege, attorney work
22 product doctrine, or other applicable privilege. If an attachment is withheld, a slip
23 sheet will be produced in its place indicating that the document was withheld and
24 specifying the applicable privilege. The attachments will be produced sequentially
25 after the parent e-mail. The Parties shall produce privilege and redaction logs as
26 required by the Scheduling Order.
27
28
                                                -6-
     4844-2829-5080.v2
 1            F.         Compressed Files Types
 2            Compressed file types (e.g., .ZIP, .RAR, .CAB, .Z) should be decompressed
 3 so that the lowest level document or file is extracted.
 4            G.         Structured Data
 5            To the extent a response to discovery requires production of electronic
 6 information stored in a database, the Parties will meet and confer regarding the
 7 format and methods of such a production. The Parties will consider whether relevant
 8 and proportional information may be provided by querying the database and
 9 generating a report in a reasonably usable and exportable electronic file.
10            H.         Proprietary or Non-Standard Data
11            To the extent a response to discovery requires production of electronic
12 information stored in a propriety or non-standard source that may not be reasonably
13 usable if produced in the formats described herein, the Parties will meet and confer
14 regarding the format and methods of such a production.
15            I.         Exception Report
16            If any documents in a Party’s production cannot be properly rendered or
17 processed, the producing Party shall provide single page slip sheets for such files
18 bearing the filename and error code generated by the Party’s processing tool.
19            J.         Encryption
20            To maximize the security of information in transit, any media on which
21 documents are produced shall be encrypted. In such cases, the producing Party shall
22 transmit the encryption key or password to the receiving Party, under separate cover,
23 contemporaneously with sending the encrypted media.
24
25
26
27
28
                                                  -7-
     4844-2829-5080.v2
 1            K.         Redactions
 2            If documents that the Parties have agreed to produce in native format or
 3 portions of metadata fields need to be redacted, the Parties will meet and confer
 4 regarding how to implement redactions while ensuring that proper formatting and
 5 usability are maintained.
 6            IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
 7    DATED: October 1, 2019                 ROBBINS GELLER RUDMAN
                                             & DOWD LLP
 8                                                     s/ Tor Gronborg
 9                                           TOR GRONBORG (179109)
                                             SCOTT H. SAHAM (188355)
10                                           TRIG R. SMITH (237399)
                                             MATTHEW I. ALPERT (238024)
11                                           SARA B. POLYCHRON (244685)
                                             ALEXI H. PFEFFER-GILLETT
12                                           (313709)

13                                           Attorneys for Lead Plaintiff

14    DATED: October 1, 2019                 COOLEY LLP
15                                                     s/ Koji F. Fukumura
                                             KOJI F. FUKUMURA (189719)
16                                           RYAN E. BLAIR (246724)
                                             ERIN C. TRENDA (277155)
17                                           HEATHER M. SPEERS (305380)
18                                           Attorneys for Defendants
                                             ACTIVISION BLIZZARD, INC.,
19                                           ROBERT A. KOTICK, AND
                                             COLLISTER JOHNSON
20
21    DATED: October 1, 2019                 IRELL & MANELLA LLP
                                             LOS ANGELES
22
23                                                    s/ Craig Varnen
                                             CRAIG VARNEN (170263)
24                                           ALAINA BIRD (318044)
25                                           Attorneys for Defendant
                                             SPENCER NEUMANN
26
27
28
                                             -8-
     4844-2829-5080.v2
 1            IT IS SO ORDERED.
 2 DATED: 10/1/2019
 3
 4
 5                                   ALEXANDER F. MACKINNON
 6                                UNITED STATES MAGISTRATE JUDGE

 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                      -9-
     4844-2829-5080.v2
 1                               TABLE 1: METADATA FIELDS 1
 2       Field Name             Example / Format                          Description
         BEGNO                  ABC0000001 (Unique ID)                    The Document ID
 3                                                                        number associated
                                                                          with the first page of a
 4                                                                        document.
         ENDNO                  ABC0000003 (Unique ID)                    The Document ID
 5                                                                        number associated
                                                                          with the last page of a
 6                                                                        document.
         BEGATTACH              ABC0000001(Unique ID Parent-              The Document ID
 7                              Child Relationships)                      number associated
                                                                          with the first page of
 8                                                                        the parent document.
         ENDATTACH              ABC0000008 (Unique ID Parent-             The Document
 9                              Child Relationships)                      associated with the last
                                                                          page of the last
10                                                                        attachment.
         VOLUME                 VOL001                                    The name of CD, DVD
11                                                                        or Hard Drive.
         SENTDATE               MM/DD/YYYY                                The date the e-mail or
12                                                                        calendar entry was
                                                                          sent.
13       SENTTIME               HH:MM                                     The time the e-mail or
                                                                          calendar entry was
14                                                                        sent.
         RECEIVEDDATE MM/DD/YYYY                                          The date the document
15                                                                        was received.
         RECEIVEDTIME HH:MM                                               The time the document
16                                                                        was received.
         CREATEDATE             MM/DD/YYYY                                The date the document
17                                                                        was created.
         CREATETIME             HH:MM                                     The time the document
18                                                                        was created.
19       LASTMODDATE MM/DD/YYYY                                           The date the document
                                                                          was last modified.
20       LASTMODTIME            HH:MM                                     The time the document
                                                                          was last modified.
21       MEETING                MM/DD/YYYY                                Start date of calendar
         START DATE                                                       entry
22       MEETING                HH:MM                                     Start time of calendar
         START TIME                                                       entry
23       MEETING END            MM/DD/YYYY                                End date of calendar
         DATE                                                             entry
24       MEETING END            HH:MM                                     End time of calendar
         TIME                                                             entry
25       FILEPATH               i.e.                                      The file paths from the
                                /JsmithPC/Users/Jsmith/Desktop            locations in which the
26
     1
              For ESI other than email and e-docs that do not conform to the metadata listed here, such
27 as text messages, Instant Bloomberg, iMessage, Google Chat, Yammer, Slack, etc., the parties will
   meet and confer as to the appropriate metadata fields to be produced.
28
                                                   - 10 -
     4844-2829-5080.v2
 1     Field Name        Example / Format              Description
                                                       duplicate documents
 2                                                     were stored in
                                                       the usual course of
 3                                                     business. This field
                                                       should be populated
 4                                                     for both e-mail and
                                                       efiles
 5                                                     and separated by
                                                       semicolons.
 6     FILEPATH-DUP      i.e. /JSmith.pst/Inbox        The file paths from the
                         /Network Share/Accounting/…   locations in which the
 7                       /TJohnsonPC/Users/TJohnson/My duplicate documents
                         Documents/...                 were stored in the
 8                                                     usual course of
                                                       business. This field
 9                                                     should be populated
                                                       for both e-mail and
10                                                     efiles and separated by
                                                       semicolons.
11     AUTHOR            jsmith                        The author of a
                                                       document from
12                                                     extracted metadata.
       LASTSAVEDBY       jsmith                        The name of the last
13                                                     person to save the
                                                       document from
14                                                     extracted metadata.
       FROM              Joe Smith <jsmith@email.com>  The display name and
15                                                     e-mail address of the
                                                       author of an e-
16                                                     mail/calendar item. An
                                                       e-mail address should
17                                                     always be provided.
       TO                Joe Smith <jsmith@email.com>; The display name and
18                       tjones@email.com              e-mail address of the
                                                       recipient(s) of an e-
19                                                     mail/calendar item. An
                                                       e-mail address should
20                                                     always be provided for
                                                       every e-mail if a
21                                                     recipient existed.
       CC                Joe Smith <jsmith@email.com>; The display name and
22                       tjones@email.com              e-mail of the copyee(s)
                                                       of an e-mail/calendar
23                                                     item. An e-mail
                                                       address should always
24                                                     be provided for every
                                                       e-mail if a copyee
25                                                     existed.
       BCC               Joe Smith <jsmith@email.com>; The display name and
26                       tjones@email.com              e-mail of the blind
                                                       copyee(s) of an e-mail
27                                                     or calendar item. An e-
                                                       mail address should
28                                                     always be provided for
                                           - 11 -
     4844-2829-5080.v2
 1     Field Name        Example / Format           Description
                                                    every e-mail if a blind
 2                                                  copyee existed.
       SUBJECT                                      The subject line of the
 3                                                  e-mail/calendar item.
       TITLE                                        The extracted
 4                                                  document title of a
                                                    document.
 5     CUSTODIAN-        Smith, Joe; Doe, Jane      All of the custodians of
       ALL                                          a document from
 6                                                  which the document
                                                    originated, separated
 7                                                  by semicolons.
       ATTACH            Numeric                    The number of
 8     COUNT                                        attachments to a
                                                    document.
 9     FILEEXT           XLS                        The file extension of a
                                                    document.
10     FILENAME          Document Name.xls          The file name of a
                                                    document.
11     FILESIZE          Numeric                    The file size of a
                                                    document (including
12                                                  embedded
                                                    attachments).
13     HASH                                         The MD5 or SHA-1
                                                    Hash value or “de-
14                                                  duplication key”
                                                    assigned to a
15                                                  document. The same
                                                    hash method (MD5 or
16                                                  SHA-1) should be used
                                                    throughout production.
17     REDACTED          Yes or Blank               If a document contains
                                                    a redaction, this field
18                                                  will display ‘Yes’.
       TIMEZONE
19     PROCESSED         PST, CST, EST, etc         The time zone the
20                                                  document was
                                                    processed in. NOTE:
21                                                  This should be the time
                                                    zone where the
22                                                  documents were
                                                    located at time of
23                                                  collection.
       NATIVELINK        D:\NATIVES\ABC000001.xls   The full path to a
24                                                  native copy of a
                                                    document.
25     FULLTEXT          D:\TEXT\ABC000001.txt      The path to the full
                                                    extracted text of the
26                                                  document. There
                                                    should be a folder on
27                                                  the deliverable,
                                                    containing a separate
28                                                  text file per document.
                                         - 12 -
     4844-2829-5080.v2
 1     Field Name        Example / Format      Description
                                               These text files should
 2                                             be named with their
                                               corresponding bates
 3                                             numbers. Note: E-
                                               mails should include
 4                                             header information:
                                               author, recipient, cc,
 5                                             bcc, date, subject, etc.
                                               If the attachment or e-
 6                                             file does not extract
                                               any text, then OCR for
 7                                             the document should
                                               be provided
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                      - 13 -
     4844-2829-5080.v2
